SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

133
CAF 11-01240
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF AIDEN J.W.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

MICHAEL E.M., RESPONDENT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR RESPONDENT-APPELLANT.

SUSAN M. SUSSMAN, NIAGARA FALLS, FOR PETITIONER-RESPONDENT.

ALVIN M. GREENE, ATTORNEY FOR THE CHILD, BUFFALO, FOR AIDEN J.W.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered June 13, 2011 in a proceeding pursuant to Social
Services Law § 384-b. The order terminated the parental rights of
respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order finding that
he permanently neglected his child and terminating his parental
rights. We reject the father’s contention that Family Court failed to
consider the appropriate factors, including the “special circumstances
of an incarcerated parent,” in determining that the child was
permanently neglected (Social Services Law § 384-b [7] [a]). Indeed,
we agree with the court that the father “has failed to demonstrate any
commitment to the responsibilities of parenthood and demonstrates a
fundamental defect in his understanding of proper parenting
responsibilities.” The petitioning agency is not required to
“ ‘guarantee that the parent succeed in overcoming his or her
predicaments’ . . . but, rather, the parent must ‘assume a measure of
initiative and responsibility’ ” (Matter of Whytnei B. [Jeffrey B.],
77 AD3d 1340, 1341).




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court